McMurray, Judge.
Plaintiff, the Citizens & Southern National Bank, brought this action in two counts. The first count is on a promissory note; the second count alleges fraud and misrepresentation by defendant to induce plaintiff to cash a check drawn on defendant’s account, which did not contain adequate funds for payment of the check. The defendant answered and counterclaimed. Upon plaintiffs motion at the close of defendant’s evidence, the court directed a verdict in plaintiffs favor on the counterclaim of defendant and on Count 1 of plaintiffs complaint. The jury was unable to reach a unanimous verdict upon Count 2, and a mistrial was declared. The defendant appeals from the directed verdict in plaintiffs favor as to his counterclaim and as to Count 1 of plaintiffs complaint. Held:
The court has made no express determination or direction as to the finality of the order complained of within the purview of Code Ann. § 81A-154 (b) (Ga. L. 1966, pp. 609, 658), Therefore, the order in question is subject to revision at any time before the entry of judgment adjudicating all the claims and the rights and liabilities of both parties. The order appealed from is therefore not a final, appealable judgment, and the procedure for interlocutory appeal not having been followed, this appeal is premature and must be dismissed. Walker v. Robinson, 232 Ga. 361 (207 SE2d 6).

Appeal dismissed.


Bell, C. J., and Smith, J., concur.